DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 9, 11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Pub. 2019/0207021; hereinafter “Chu”) in view of Moens et al. (US Pub. 2020/0105916; hereinafter “Moens”).
Chu discloses [Re claim 1] an integrated circuit (IC) structure, comprising: a III-N transistor 10 that includes: a III-N semiconductor material 102 (GaN, a group III nitride material; page 2, paragraph 33), a polarization material 104 (AlGaN barrier layer; page 2, paragraph 35), where a lattice constant of the polarization material 104 is smaller than a lattice constant of the III-N semiconductor material 102 (a lattice constant of AlGaN is smaller than a lattice constant of GaN), and a gate stack (106a, 112, G) (see fig. 1F), comprising a gate electrode material (G) (page 3, paragraph 46), wherein the gate stack (106a, 112, G) further includes a doped semiconductor material 106a (p-type semiconductor layer; page 2, paragraphs 36 and 38) between the gate electrode material (G) and the III-N semiconductor material 102 (see fig. 1F).
Chu fails to disclose explicitly wherein the doped semiconductor material including dopant atoms in concentration of at least 1x1018 dopant atoms per cubic centimeter.
However, Moens discloses a doped semiconductor material, which is a p-type semiconductor material (same as Chu’s), having a concentration of at least 1x1018 atoms/cm3 (page 3, paragraph 36). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain dopant concentration of a doped semiconductor material, as taught by Moens, in order to obtain desired electrical characteristics appropriate for a transistor structure.
[Re claim 2] Chu fails to disclose explicitly wherein the doped semiconductor material has a thickness between 1 nanometer and 50 nanometers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain thickness of a doped semiconductor material, in order to obtain a desired dimension of a cut-off region of two-dimensional electron gas (2DEG) (Chu; page 2, paragraph 36) appropriate for a transistor structure.
Chu discloses [Re claim 4] wherein the polarization material 104 is between the III-N semiconductor material 102 and the gate electrode material (G) (see fig. 1F).
Chu discloses [Re claim 6] wherein the doped semiconductor material 106a interfaces the polarization material 104 (see fig. 1F).
Chu discloses [Re claim 9] an integrated circuit (IC) structure, comprising: a III-N transistor 10 that includes: a III-N semiconductor material 102 (GaN, a group III nitride material; page 2, paragraph 33), a polarization material 104 (AlGaN barrier layer; page 2, paragraph 35), where a lattice constant of the polarization material 104 is smaller than a lattice constant of the III-N semiconductor material 102 (a lattice constant of AlGaN is smaller than a lattice constant of GaN), and a gate stack (106a, 112, G) (see fig. 1F), comprising a gate electrode material (G) (page 3, paragraph 46), wherein the gate stack (106a, 112, G) further includes a fixed charge material 106a (p-type semiconductor layer; page 2, paragraphs 36 and 38) between the gate electrode material (G) and the III-N semiconductor material 102 (see fig. 1F).
Chu fails to disclose explicitly wherein the fixed charge material including fixed charges in concentration of at least 1x1018 fixed charges per cubic centimeter.
However, Moens discloses a doped semiconductor material, which is a p-type semiconductor material (same as Chu’s), having a concentration of at least 1x1018 atoms/cm3 (page 3, paragraph 36). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain dopant concentration of a doped semiconductor material, as taught by Moens, in order to obtain desired electrical characteristics appropriate for a transistor structure.
Chu discloses [Re claim 11] wherein the polarization material 104 is between the III-N semiconductor material 102 and the gate electrode material (G) (see fig. 1F).
Chu discloses [Re claim 13] wherein the fixed charge material 106a interfaces the polarization material 104 (see fig. 1F).
Chu discloses [Re claim 15] an integrated circuit (IC) structure, comprising: a III-N transistor 10 that includes: a channel stack (102, 104) comprising a III-N semiconductor material 102 (GaN, a group III nitride material; page 2, paragraph 33) and a polarization material 104 (AlGaN barrier layer; page 2, paragraph 35), where a lattice constant of the polarization material 104 is smaller than a lattice constant of the III-N semiconductor material 102 (a lattice constant of AlGaN is smaller than a lattice constant of GaN); a gate stack (112, G) (see fig. 1F); and a doped semiconductor material 106a (p-type semiconductor layer; page 2, paragraphs 36 and 38) between the gate stack (112, G) and the channel stack (102, 104) (see fig. 1F).
Chu fails to disclose explicitly wherein the doped semiconductor material including dopant atoms in concentration of at least 1x1018 dopant atoms per cubic centimeter.
However, Moens discloses a doped semiconductor material, which is a p-type semiconductor material (same as Chu’s), having a concentration of at least 1x1018 atoms/cm3 (page 3, paragraph 36). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain dopant concentration of a doped semiconductor material, as taught by Moens, in order to obtain desired electrical characteristics appropriate for a transistor structure.
Chu discloses [Re claim 16] wherein the doped semiconductor material 106a includes gallium and nitrogen (GaN; page 2, paragraph 36).
Chu discloses [Re claim 17] wherein the polarization material 104 is between the III-N semiconductor material 102 and the doped semiconductor material 106a (see fig. 1F).
Chu discloses [Re claim 18] wherein: the gate stack (112, G) includes a gate electrode material (G) (page 3, paragraph 46) and a gate dielectric material 112 (page 3, paragraph 44), the doped semiconductor material 106a is between the polarization material 104 and the gate dielectric material (G) (see fig. 1F), and the gate dielectric material 112 is between the doped semiconductor material 106a and the gate electrode material (G) (see fig. 1F).

Claims 1, 2, 4, 5, 9, 11, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2020/0335616; hereinafter “Chen”) in view of Moens.
Chen discloses [Re claim 1] an integrated circuit (IC) structure, comprising: a III-N transistor 10 that includes: a III-N semiconductor material 106 (GaN, a group III nitride material; page 3, paragraph 22), a polarization material 108 (AlGaN barrier layer; page 2, paragraph 21; page 3, paragraph 23), where a lattice constant of the polarization material 108 is smaller than a lattice constant of the III-N semiconductor material 106 (a lattice constant of AlGaN is smaller than a lattice constant of GaN), and a gate stack (114, 116, 118) (see fig. 6), comprising a gate electrode material 118 (page 5, paragraph 39), wherein the gate stack (114, 116, 118) further includes a doped semiconductor material 116 (p-type semiconductor layer; page 4, paragraph 31) between the gate electrode material 118 and the III-N semiconductor material 106 (see fig. 6).
Chen fails to disclose explicitly wherein the doped semiconductor material including dopant atoms in concentration of at least 1x1018 dopant atoms per cubic centimeter.
However, Moens discloses a doped semiconductor material, which is a p-type semiconductor material (same as Chen’s), having a concentration of at least 1x1018 atoms/cm3 (page 3, paragraph 36). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain dopant concentration of a doped semiconductor material, as taught by Moens, in order to obtain desired electrical characteristics appropriate for a transistor structure.
Chen discloses [Re claim 2] wherein the doped semiconductor material 116 has a thickness between 1 nanometer and 50 nanometers (the p-type semiconductor layer can have a thickness between 12 nm and 50 nm; page 4, paragraph 31).
Chen discloses [Re claim 4] wherein the polarization material 108 is between the III-N semiconductor material 106 and the gate electrode material 118 (see fig. 6).
Chen discloses [Re claim 5] wherein: the gate stack (114, 116, 118) further includes a gate dielectric material 114 (page 3, paragraph 28), and the doped semiconductor material 116 is between the gate electrode material 118 and the gate dielectric material 114 (see fig. 6).
Chen discloses [Re claim 9] an integrated circuit (IC) structure, comprising: a III-N transistor 10 that includes: a III-N semiconductor material 106 (GaN, a group III nitride material; page 3, paragraph 22), a polarization material 108 (AlGaN barrier layer; page 2, paragraph 21; page 3, paragraph 23), where a lattice constant of the polarization material 108 is smaller than a lattice constant of the III-N semiconductor material 106 (a lattice constant of AlGaN is smaller than a lattice constant of GaN), and a gate stack (114, 116, 118) (see fig. 6), comprising a gate electrode material 118 (page 5, paragraph 39), wherein the gate stack (114, 116, 118) further includes a fixed charge material 116 (p-type semiconductor layer; page 4, paragraph 31) between the gate electrode material 118 and the III-N semiconductor material 106 (see fig. 6).
Chen fails to disclose explicitly wherein the fixed charge material including fixed charges in concentration of at least 1x1018 fixed charges per cubic centimeter.
However, Moens discloses a doped semiconductor material, which is a p-type semiconductor material (same as Chen’s), having a concentration of at least 1x1018 atoms/cm3 (page 3, paragraph 36). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain dopant concentration of a doped semiconductor material, as taught by Moens, in order to obtain desired electrical characteristics appropriate for a transistor structure.
Chen discloses [Re claim 11] wherein the polarization material 108 is between the III-N semiconductor material 106 and the gate electrode material 118 (see fig. 6).
Chen discloses [Re claim 12] wherein: the gate stack (114, 116, 118) further includes a gate dielectric material 114 (page 3, paragraph 28), and the fixed charge material 116 is between the gate electrode material 118 and the gate dielectric material 114 (see fig. 6).
Chen discloses [Re claim 15] an integrated circuit (IC) structure, comprising: a III-N transistor 10 that includes: a channel stack (106, 108) comprising a III-N semiconductor material 106 (GaN, a group III nitride material; page 3, paragraph 22) and a polarization material 108 (AlGaN barrier layer; page 2, paragraph 21; page 3, paragraph 23), where a lattice constant of the polarization material 108 is smaller than a lattice constant of the III-N semiconductor material 106 (a lattice constant of AlGaN is smaller than a lattice constant of GaN); a gate stack 118 (page 5, paragraph 39; see fig. 6); and a doped semiconductor material 116 (p-type semiconductor layer; page 4, paragraph 31) between the gate stack 118 and the channel stack (106, 108) (see fig. 6).
Chen fails to disclose explicitly wherein the doped semiconductor material including dopant atoms in concentration of at least 1x1018 dopant atoms per cubic centimeter.
However, Moens discloses a doped semiconductor material, which is a p-type semiconductor material (same as Chen’s), having a concentration of at least 1x1018 atoms/cm3 (page 3, paragraph 36). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain dopant concentration of a doped semiconductor material, as taught by Moens, in order to obtain desired electrical characteristics appropriate for a transistor structure.
Chen discloses [Re claim 16] wherein the doped semiconductor material 116 includes gallium and nitrogen (GaN; page 4, paragraph 31).
Chen discloses [Re claim 17] wherein the polarization material 108 is between the III-N semiconductor material 106 and the doped semiconductor material 116 (see fig. 6).
Chen discloses [Re claim 19] wherein: the gate stack 118 includes a gate electrode material 118 (page 5, paragraph 39), and the doped semiconductor material 116 interfaces the gate electrode material 118 (see fig. 6).

Allowable Subject Matter
Claims 3, 7, 8, 10, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites the doped semiconductor material includes doped silicon.   
Claim 7 recites the III-N semiconductor material is between the polarization material and the gate electrode material.
Claim 10 recites the fixed charge material includes lanthanum and oxygen.
Claim 14 recites the III-N semiconductor material is between the polarization material and the gate electrode material.
Claim 20 recites the III-N semiconductor material is between the polarization material and the doped semiconductor material.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 8 depends from claim 7, so it is objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 28, 2022